Appeal from decision of Workmen’s Compensation Board that varicose veins in the legs of the claimant was not occupational in nature and therefore not compensable. Claimant was 73 years of age, receiving social security and working for the employer approximately four hours a day for which he received $75 per month. Prior to the above arrangement he had been employed full time for a period of 10 years. The claim was not that he contracted the disease in his work but rather that the work aggravated a preexisting varicose vein condition. There is testimony by the claimant and medical on behalf of both parties. The referee found and the board affirmed that the claimant did not suffer from an occupational disease as his disability was caused by an aggravation of a condition which was not occupational in nature. Under the circumstances here, there was a question of fact substantiated by evidence to support the findings of the board. Decision of the Workmen’s Compensation Board affirmed, without costs. Foster, P. J., Gibson, Herlihy and Reynolds, JJ., concur.